DETAILED ACTION
Reasons for Allowance

Claims 1, 2, and 4-12 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 10, and 11, the prior art fails to anticipate and/or render obvious either solely or in combination: “outputting the acoustic impedance of the reference substance, upon determining that an intensity of the reflection component is not lower than an intensity of the reference reflected signal”.
Claims 2, and 4-9 depend upon allowable base claim 1 and are considered to be allowable at least by virtue of their dependency upon an allowable claim.
claim 12 depends upon allowable base claim 11 and is considered to be allowable at least by virtue of its dependency upon an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278. The examiner can normally be reached M-F 10 am-2 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marjan Saboktakin/
Examiner, Art Unit 3793

/AMELIE R DAVIS/Primary Examiner, Art Unit 3793